                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

JANIE HAWKINS, et al.,                          )
                                                )
       Plaintiffs,                              )
                                                )
v.                                              )      NO. 3:20-cv-00657
                                                )
WELL PATH, LLC,                                 )      JUDGE CAMPBELL
                                                )      MAGISTRATE JUDGE FRENSLEY
      Defendant.                                )


                                            ORDER

       The parties have filed a Joint Stipulation of Dismissal (Doc. No. 57), indicating all claims

in this case have been resolved, and this case should be dismissed. Accordingly, this case is

DISMISSED pursuant to the agreements in the Joint Stipulation. The trial scheduled for July 26,

2022, and the pretrial conference scheduled for July 18, 2022, are cancelled. The pending Motion

to Dismiss (Doc. No. 46) is MOOT. The Clerk is directed to close the file.

       It is so ORDERED.

                                                    ____________________________________
                                                    WILLIAM L. CAMPBELL, JR.
                                                    UNITED STATES DISTRICT JUDGE




     Case 3:20-cv-00657 Document 58 Filed 02/02/21 Page 1 of 1 PageID #: 269
